Citation Nr: 1400397	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from February 1966 until January 1969. 

After the issuance of the November 2009 rating decision the Veteran submitted additional private treatment records that triggered the provisions of 38 C.F.R. § 3.156(b).  

Accordingly, the present appeal comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions of the RO in Providence, Rhode Island.

The Virtual VA and VBMS files have been reviewed.



FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the exposure to excessive noise level during the Veteran's period of active service. 

2.  The currently demonstrated tinnitus is shown as likely as not to have its clinical onset after the Veteran's was exposed to harmful noise in connection with his duties during his period of active service. 



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss is due to disease or injury that was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Merits of the Claim

In light of the favorable action taken hereinbelow, a discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran seeks service connection for hearing loss and tinnitus and specifically argues his disabilities are a result of noise exposure during his service.  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Service connection may be awarded if a chronic disease, such as sensorineural hearing loss, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336. 

The Veteran clearly has current disabilities as the November 2009 VA examination documented the presence of tinnitus and further noted hearing thresholds at or above 40 decibels in the 1000, 2000, 3000 and 4000 hertz frequencies of the right ear and the 3000 and 4000 hertz frequencies of the left ear.  See 38 C.F.R. § 3.385 (defining hearing loss for VA purposes).  

The hearing testing showed findings of a bilateral sensorineural hearing loss that would be consistent with the Veteran's assertions of being exposed to loud noise beginning in service.  

The service treatment records fail to document complaints, findings or diagnoses of hearing loss or tinnitus; however, the Veteran has provided testimony as to his exposure to noise while serving in the armored unit as a tank crewman and diesel engine mechanic, including exposure to noise from engines and guns during frequent training with weapons.  

The Veteran's DD Form 214 confirms that he served in the Army as a truck vehicle mechanic and his testimony and lay statements concerning his exposure to noise are therefore competent and credible.  

Although the November 2009 VA examination concluded the hearing loss and tinnitus were less likely related to service, the examiner based his opinion and subsequent addendum mainly on the fact that the Veteran's hearing at separation was deemed to be normal.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993)(explaining that the failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability).  

A May 2007 private record indicated, however, that the Veteran had asymmetric moderate hearing loss, right worse than left and noted that the Veteran explained the asymmetry from unilateral gun fire exposure.  

Concerning the tinnitus, the Veteran indicated in a September 2009 statement that he first experienced ringing in his ears shortly after arriving in Germany during service.  During the May 2012 hearing the Veteran explained that he even went to the medic complaining of ringing during service, but was told to not worry about it as it would go away.  He reported having tinnitus since that time.  There is nothing in the record that contradicts the Veteran's claim as to the onset of the tinnitus and the Board finds the Veteran's report to be credible.  

Accordingly, the Board finds the evidence to be in relative equipoise in showing that the current hearing loss disability and tinnitus as likely as not are due to the Veteran's exposure to harmful noise levels while performing his duties during service.  

By extending the Veteran the benefit of the doubt, as the private record indicates the asymmetrical hearing loss can be explained by the unilateral use of a gun in service and the Veteran has provided competent and credible evidence of an inservice onset of tinnitus, service connection for hearing loss and tinnitus will be granted.  


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


